DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by the applicant on August 11, 2022.
Claims 11-14 have been added.
Claims 1-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The flat belt and method of manufacturing as claimed are not shown or suggested in the prior art because of the use of a flat belt which is comprised of an over-molded jacket and a plurality of cords that are positioned within said jacket, where said plurality of cords includes one or more inner cords and one or more outer cords, and where said one or more inner cords are tensioned more than said one or more outer cords.
The prior art as disclosed by O’Donnell (US 8,100,796) shows the use of a flat belt assembly and a method of manufacturing said flat belt assembly, where said flat belt assembly is comprised of a plurality of cords that are over-molded by extrusion with a belt jacket material, said plurality of cords being pre-tensioned while being over-molded in order to retain the uniform pre-tensioning of said plurality of cords.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 16, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617